331 F.2d 741
J. W. HUNTER, Appellee,v.UNITED STATES of America, Appellant.
No. 9277.
United States Court of Appeals Fourth Circuit.
Argued April 20, 1964.Decided April 23, 1964.

Robert V. Zener, Atty. Dept. of Justice (John W. Douglas, Asst. Atty. Gen., Alan S. Rosenthal, Atty., Dept. of Justice, and Robert H. Cowen, U.S. Atty., on brief), for appellant.
Wallace C. Murchison, Wilmington, N.C.  (Carter, Murchison, Fox & Newton, Wilmington, N.C., on brief), for appellee.
Before HAYNSWORTH, BRYAN and J. SPENCER BELL, Circuit Judges.
PER CURIAM.


1
The United States appeals from a judgment of the district court.  The Government was held liable for its negligent failure to comply with its contract to make timely delivery of equipment.  The record amply supports the court's findings of fact.  We find no error of law.  George A. Fuller Co. v. United States, 69 F. Supp. 409, 108 Ct. Cl. 70 (1947); Chalender v. United States, 119 F. Supp. 186, 127 Ct. Cl. 557 (1954).


2
Affirmed.